Citation Nr: 0911584	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  04-09 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for gastritis, 
gastroesophageal reflux and Barrett's esophagus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from September 1965 to 
July 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran testified at a Board videoconference 
hearing in April 2007.  

The issue on appeal was previously before the Board in July 
2007 when it was remanded for additional evidentiary 
development.  


FINDINGS OF FACT

1.  Gastritis, gastroesophageal reflux and Barrett's 
esophagus were not present during active duty or for years 
thereafter.  

2.  There is no competent evidence of record linking 
gastritis, gastroesophageal reflux and Barrett's esophagus to 
the Veteran's active duty service or to a service-connected 
disability.  

3.  There is no medical complexity or controversy in this 
case requiring an opinion from an independent medical expert 
(IME) for resolution of the matter on appeal.


CONCLUSIONS OF LAW

1.  Gastritis, gastroesophageal reflux and Barrett's 
esophagus were not incurred in or aggravated by the Veteran's 
military service or by a service-connected disability.  38 
U.S.C.A. §§ 1131, 5103A, 5107 (West 2002), 38 C.F.R. 
§§ 3.303, 310 (2008).

2.  An IME opinion is not warranted in this case.  38 
U.S.C.A. § 7109(a) (West 2002); 38 C.F.R. §§ 3.328(a), 
20.901(d) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection for the disabilities on appeal.  
Specifically, the discussions in November 2005, August 2007 
and January 2009 VCAA letters have informed the appellant of 
the information and evidence necessary to warrant entitlement 
to service connection for gastritis, gastroesophageal reflux 
and Barrett's esophagus.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notice required by VCAA and 
implementing regulations was furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In this case, the RO's decision came before complete 
notification of the Veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  Subsequent to the rating decision on 
appeal, the RO did provide notice to the claimant regarding 
what information and evidence was needed to substantiate the 
claims and the Veteran has had the chance to submit evidence 
in response to the VCAA letters.  Under these circumstances, 
the Board finds that all notification and development action 
needed to render a fair decision on the claims decided herein 
has been accomplished and that adjudication of the claims, 
without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, supra.

In the present appeal, the Veteran was provided with notice 
of what types of information and evidence were needed to 
substantiate his claims in the November 2005, August 2007 and 
January 2009 VCAA letters and he was also provided with 
notice of the types of evidence necessary to establish an 
effective date or a disability evaluation for the issues on 
appeal in a May 2006 letter.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The Veteran has been afforded appropriate VA 
examinations.  The Board finds that the requirements of 
38 C.F.R. § 3.159(c)(4) have been met.  No additional 
pertinent evidence has been identified by the appellant as 
relevant to the issues on appeal.  In August 2007, the RO 
sent the Veteran a letter requesting that he obtain a written 
opinion from a private physician who allegedly linked 
currently existing gastritis, gastroesophageal reflux and 
Barrett's esophagus to the Veteran's service-connected ulcer 
disease.  In January 2009, the Veteran reported that he did 
not have any further evidence to submit in support of his 
claims.  Under the circumstances of this particular case, no 
further action is necessary to assist the appellant.

Criteria

In general, service connection may be granted for disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. §  1110.

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 3.303(a).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310; see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).

The Board also notes that secondary service connection on the 
basis of aggravation is permitted under 38 C.F.R. § 3.310, 
and compensation is payable for that degree of aggravation of 
a non-service-connected disability caused by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

In order to prevail on the issue of secondary service 
connection, the record must show:  (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

When aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a 
service-connected condition, the veteran shall be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  The term "disability" 
refers to impairment of earning capacity, and such definition 
mandates that any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition, shall be compensated.

Analysis

Initially, the Board notes that service connection was 
granted for post-operative ruptured duodenal ulcer in October 
1969.  

The Board finds that service connection is not warranted for 
gastritis, gastroesophageal reflux disease or Barrett's 
esophagus on a direct basis.  There is no competent evidence 
documenting the presence of gastritis, gastroesophageal 
reflux and/or Barrett's esophagus during active duty or for 
years thereafter.  

The service treatment records only reference one instance of 
pertinent complaints.  In April 1968, the Veteran complained 
of epigastric pains.  The clinician noted that no disease was 
found.  There were no other service treatment records which 
indicate that the Veteran had had problems with his 
stomach/esophagus.  Clinical evaluation of all systems was 
determined to be normal at the time of a February 1966 
airborne examination.  The Veteran denied having or ever 
having had frequent indigestion or stomach, liver or 
intestinal problems on a Report of Medical History he 
completed at the same time.  Clinical evaluation of all 
systems was again determined to be normal at the time of the 
July 1968 separation examination.  Significantly, the Veteran 
denied having or ever having had frequent indigestion or 
stomach, liver or intestinal problems on a Report of Medical 
History he completed in July 1968.  

At the time of an August 1969 VA examination, the Veteran 
reported that he had occasional sour stomach.  Examination of 
the stomach revealed no masses but there was some upper mid-
line abdominal tenderness.  An upper gastrointestinal 
examination revealed that barium flowed freely through the 
esophagus into the stomach.  No esophageal abnormalities were 
noted.  The stomach was normal in size, contour, and 
position.  The duodenal bulb was moderately deformed but no 
definite ulcer crater was found.  The pertinent diagnosis was 
ruptured duodenal ulcer which was repaired in April 1969.  

A VA examination was conducted in July 1974.  The Veteran 
reported that, in 1968 or approximately three months after 
his discharge from service, he had sudden onset of upper 
abdominal pains.  He was taken to a private hospital where a 
perforated duodenal ulcer was closed.  The Veteran gave no 
history of having vagotomy or definitive surgery nor any 
history of post-gastrectomy syndrome or dumping syndrome.  He 
denied vomiting blood and denied bloody stools.  The 
diagnoses were ruptured duodenal ulcer, post-operative and 
deformed duodenal bulb by X-ray.  

The first medical evidence of the presence of gastritis, 
gastroesophageal reflux and/or Barrett's esophagus is dated 
in the 2000's.  The Court has indicated that normal medical 
findings at the time of separation from service, as well as 
the absence of any medical records of a diagnosis or 
treatment for many years after service is probative evidence 
against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (affirming Board where it found that veteran 
failed to account for the lengthy time period after service 
for which there was no clinical documentation of low back 
condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (A prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability.); Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact).  

VA clinical records dated beginning in 2000 include 
assessments of gastroesophageal reflux.  

In April 2002, a private physician wrote that he saw the 
Veteran with complaints of abdominal pain and reflux.  

A private esophagogastroduodenoscopy was conducted in August 
2002.  The pertinent diagnoses were short segment Barrett's 
esophagus and diffuse moderate gastritis.  

A VA examination was conducted in September 2002.  The 
Veteran complained of episodes of daily heartburn without 
hematemesis or melena.  He denied vomiting but reported 
frequent nausea brought on by nerves.  The pertinent 
diagnoses were Barrett's esophagus, gastroesophageal reflux 
disease and chronic gastritis.  

Significantly, none of the medical evidence of record which 
includes references to gastritis, gastroesophageal reflux 
and/or Barrett's esophagus causally links any of the 
disabilities directly to the Veteran's active duty service.  

There is no competent evidence which links currently existing 
gastritis, gastroesophageal reflux and/or Barrett's esophagus 
to the Veteran's active duty service on a direct basis.  The 
only evidence of record which indicates in any way that the 
Veteran has gastritis, gastroesophageal reflux or Barrett's 
esophagus as a direct result of active duty is the Veteran's 
own allegations and testimony.  This evidence basically 
consists of the Veteran alleging that he had had stomach 
problems since his active duty service.  

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that lay evidence is one type of 
evidence that must be considered and competent lay evidence 
can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  This would include weighing the absence of 
contemporary medical evidence against lay statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the Veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example, a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well. Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.  

The Board finds the issues of whether the Veteran currently 
has gastritis, gastroesophageal reflux and/or Barrett's 
esophagus do not involve simple diagnoses.  See Jandreau.  
The claimant is not competent to provide more than simple 
medical observations.  He is not competent to provide 
diagnoses in this case nor is he competent to provide a 
complex medical opinion regarding the etiology of a stomach 
disorder.  See Barr.  

The Board finds that there is no competent evidence of record 
which causally links currently existing gastritis, 
gastroesophageal reflux or Barrett's esophagus to the 
Veteran's active duty service.  Service connection must be 
denied on a direct basis.  

The Veteran has testified that his gastritis, 
gastroesophageal reflux and Barrett's esophagus were 
secondary to his service-connected duodenal ulcer.  There is 
no competent evidence of record which supports his 
allegations and his opinions as to the etiology of the 
disabilities are without probative value.  The Board finds 
the issues of whether the Veteran currently has gastritis, 
gastroesophageal reflux and/or Barrett's esophagus secondary 
to his service-connected ulcer disease do not involve simple 
diagnoses.  See Jandreau.  The claimant is not competent to 
provide more than simple medical observations.  He is not 
competent to provide diagnoses in this case nor is he 
competent to provide a complex medical opinion regarding the 
etiology of a stomach disorder.  See Barr.  

The Veteran has testified that he was informed by a private 
physician that there was a causal link between gastritis, 
gastroesophageal reflux and Barrett's esophagus and his 
service-connected ulcer disease.  As to that contention, it 
must be noted that the Court has held that a lay person's 
statement about what a physician told him or her, i.e., 
"hearsay medical evidence," cannot constitute medical 
evidence, as "the connection between what a physician said 
and the layman's account of what he purportedly said, 
filtered as it was through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
'medical' evidence."  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  In this regard, the Board notes that, aside from the 
Veteran's own testimony on the matter of what the physician 
reported to him, the record is devoid of evidence 
substantiating any such admission by medical personnel.

In August 2007, the Veteran was requested to obtain a written 
statement from the physician which supports his claims.  In 
January 2009, the Veteran reported he had no further evidence 
to submit in support of his claims.  

There is competent medical evidence which indicates that 
there is no causal link between gastritis, gastroesophageal 
reflux and/or Barrett's esophagus and the Veteran's service-
connected ulcer disease.  A VA examination was conducted in 
April 2006.  The Veteran reported that his upper 
gastrointestinal difficulties and epigastric pain began while 
he was in the service.  Reflux did not begin to bother him 
until ten to fifteen years prior.  Since that time, the 
reflux symptoms had increased.  The pertinent diagnoses were 
longstanding peptic ulcer disease status post patching of a 
perforated duodenal ulcer in 1969 and severe gastroesophageal 
reflux disease with Barrett's esophagus.  The examiner 
determined that it was less likely than not that duodenal 
ulcer disease causes or results in the gastritis.  The 
examiner could not resolve the question of whether the 
duodenal ulcer aggravated the gastritis without resorting to 
speculation.  The examiner noted that his long history of 
practice in gastroenterology and a computer literature search 
failed to reveal any evidence that a duodenal ulcer causes 
gastroesophageal reflux and Barrett's disease.  The examiner 
found that it would be a matter of mere speculation as to 
whether a duodenal ulcer may aggravate reflux and Barrett's.  

As there is no competent evidence of record linking 
gastritis, gastroesophageal reflux or Barrett's esophagus to 
the service-connected ulcer disease, service connection for 
gastritis, gastroesophageal reflux and Barrett's esophagus is 
not warranted on a secondary basis.  

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against entitlement to service connection for the 
disabilities currently on appeal.  It follows that there is 
not a state of equipoise of the positive evidence with the 
negative evidence to permit favorable determinations pursuant 
to 38 U.S.C.A. § 5107(b).



IME

In a March 2009 statement, the Veteran's representative 
argued that the issue on appeal could be appropriately 
resolved by requesting an independent medical examination.  

When, in the judgment of the VA or the Board, expert medical 
opinion, in addition to that available within the VA, is 
warranted by the medical complexity or controversy involved 
in an appealed case, the VA or the Board may secure an 
advisory medical opinion from one or more independent medical 
examiners (IMEs) who are not VA employees.  38 U.S.C.A. § 
7109(a); 38 C.F.R.  §§ 3.328(a), 20.901(d).  

However, the Board finds that an IME opinion is not necessary 
in this case, inasmuch as the current medical evidence, in 
particular, the April 2006 VA examination, contains 
sufficient clinical findings and a medical opinion to permit 
the Board to adequately adjudicate the claims.  The current 
record presents no conflict between existing medical opinions 
as to diagnosis or etiology of the gastritis, 
gastroesophageal reflux or Barrett's esophagus.  As there is 
no medical complexity or controversy in this case requiring 
an opinion from an IME for resolution of the matter on 
appeal, the Board finds that such opinion is not warranted.  


ORDER

Service connection for gastritis, gastroesophageal reflux and 
Barrett's esophagus is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


